Citation Nr: 0310162	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  95-28 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic 
conjunctivitis as a result of exposure to mustard gas.

2.  Entitlement to service connection for skin cancer as a 
result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




REMAND

The veteran had active service from April 1944 to March 1946.

Except regarding a claim for myelodysplastic syndrome, 
discussed below, review of the veteran's claims file reveals 
substantial compliance with the notice and assistance 
elements of the VCAA in this case.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002).  This remand addresses specific 
deficiencies.

This case was remanded in May 1998 and again in October 2000 
to follow explicit instruction for development of the claims 
as required by regulation or VA manual.  The instructions 
have been only partially or incorrectly executed.  The 
veteran has a right to have VA execute the Board's 
instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The October 2000 remand instructed the RO to seek 
corroboration of the veteran's allegation of exposure to 
mustard gas at a certain time and place.  The remand 
instructed the RO to follow VA Adjudication Procedure Manual 
M21-1, Part III, 5.18, which instructs how to develop claims 
based on alleged exposure to mustard gas.  The remand set 
forth in detail the information to be provided with any 
inquiry to the potential sources of corroboration.  The 
Adjudication Procedure Manual sets forth clearly that an RO 
seeking corroboration of exposure to mustard gas give a 

"[d]escription of events involved in the 
exposure.  This is very important since 
names are not always available and 
exposure verification is determined based 
on comparison of the description and 
dates against test reports.  Include 
length of time exposed, procedures 
followed before, during and after the 
actual exposure, effect of the exposure 
and whether medical treatment was given.

M21-1, Part III,  5.18.c.(i) (C&P Intranet/Publications 
5/19/2003).  The abbreviation of the information set forth in 
the remand that the RO provided in its November 20, 2000, 
request for information does not comply with the manual 
provision.  Moreover, despite the veteran's repeated 
description of the circumstances of his alleged exposure, VA 
has never asked him for information responsive to several of 
the elements of an inquiry into mustard gas exposure that the 
manual identifies as important, i.e., "the length of time 
exposed, procedures followed before, during and after the 
actual exposure, effect of the exposure and whether medical 
treatment was given."  VA should ask the veteran for this 
information to ensure that it's efforts to corroborate his 
allegation are as effective as can be.

The October 2000 remand instructed that the RO obtain dose 
estimates as required by regulation:  "Hiroshima and 
Nagasaki occupation claims.  In all claims based on 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946, dose data will be 
requested from the Department of Defense."  38 C.F.R. 
§ 3.311(a)(2) (2002).

The veteran and the RO have addressed this claim as if the 
dispositive issue were whether the veteran had duty within 10 
miles of the Nagasaki, Japan, city limits, which is the 
geographical boundary for duty in "occupation" of Nagasaki 
during the time the veteran served in Japan.  Proof of duty 
in that geographical area only matters to the veteran's claim 
if he has a disease presumed service-connected due to 
radiation exposure under certain circumstances.  See 
38 U.S.C.A. § 1112(2), (3) (West 2002); 38 C.F.R. § 3.309(d) 
(2002).  If a veteran has one of the listed diseases, 
§ 3.309(d)(2), and he is a "radiation exposed veteran," 
§ 3.309(d)(3)(i), which means he engaged in a "radiation-
risk" activity, one of which was duty within 10 miles of the 
Nagasaki city limits, § 3.309(d)(ii)(B), (vi), then any of 
the listed diseases that he has now are presumed service 
connected.  The misfocus in the development of this case is 
revealed by the RO's November 2000 request for information 
from the Defense Threat Reduction Agency "under 38 U.S.C. 
§ 1112," even though the veteran does not have, or claim to 
have, a disease listed in that statute.  Notably, the October 
2000 remand instructed development under 38 C.F.R. § 3.311.

The veteran has a radiogenic disease, skin cancer.  See 
38 C.F.R. § 3.311(b)(2)(vii) (2002).  That is why the October 
2000 remand instructed development of a dose estimate.  It 
was the nature of the veteran's claim, not the proof of any 
specific allegation that triggered VA's duty to obtain the 
dose estimate.

VA must "administer the law under a broad interpretation."  
38 C.F.R. § 3.102 (2002).  Thus, when the regulation 
governing "claims based on exposure to ionizing radiation" 
states, "In all claims based on participation in the 
American occupation of Hiroshima or Nagasaki, Japan, . . .  
dose data will be requested from the Department of Defense," 
38 C.F.R. § 3.311(a)(2)(ii) (2002), a broad interpretation of 
the regulation focuses on veteran's claim as based on 
exposure to ionizing radiation in the occupation of Nagasaki.  
Taking a broad interpretation of VA's regulation, the 
veteran's right to a dose estimate and subsequent 
determination whether his radiogenic disease was caused by 
exposure to ionizing radiation does not turn on whether he 
can prove the fact of "occupation" of Nagasaki for the 
purpose of establishing entitlement to a statutory 
presumption that, for the reasons explained, does not now 
apply to his case.

Finally, the veteran has repeatedly raised a claim for 
service connection for myelodysplastic syndrome due to 
exposure to mustard gas or to ionizing radiation that the RO 
has failed to adjudicate, and he has objected to that 
failure.  Pursuant to controlling judicial precedent, his 
statement in his September 1995 substantive appeal is a 
notice of disagreement (NOD) that initiated an appeal.  
Garlejo v. Brown, 10 Vet. App. 229 (1997); Isenbart v. Brown, 
7 Vet. App. 537 (1995).  The veteran filed the claim for 
myelodysplastic syndrome in a December 1994 statement.  He 
pressed the claim in his substantive appeal from the decision 
giving rise to this appeal.  The Board referred it to the RO 
in the May 1998 as a pending, unadjudicated claim and did so 
again in the October 2000 remand.  In his December 2000 
statement, the veteran pressed the claim again, specifically 
citing the Board's October 2000 referral of the matter.  The 
Board can no longer fail to address the claim explicitly.  
See Buckley v. West, 12 Vet. App. 76 (1998) (case vacated and 
remanded to Board for failure to adjudicate claim raised by 
appellant prior to appellate review and not adjudicated.).

Where there is an NOD, regulation requires review of the 
claim, 38 C.F.R. § 19.26 (2002), and issue of a statement of 
the case (SOC).  38 C.F.R. §§ 19.29, 19.30 (2002); see 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to M21-1, Part III, 
5.18.c.j., request the veteran to report 
"the length of time exposed [to mustard 
gas], procedures followed before, during 
and after the actual exposure, effect of 
the exposure and whether medical 
treatment was given," then attempt to 
confirm the veteran's reported exposure, 
providing all of the details he has 
reported about the alleged exposure, as 
required by he manual, including that the 
alleged exposure occurred in an isolated 
area near the Marine Camp at Oahu, 
Hawaii, in November 1944 while he was 
assigned to the 8th Field Depot (later 
renamed the 8th Service Regiment) as part 
of the 5th Amphibious Corps stationed in 
a temporary marine Corps camp on the 
Naval Reservation north of Pearl Harbor.  
In addition to requesting confirmation of 
the veteran's specifically alleged 
exposure, request a statement from the 
reporting entity whether any testing of 
or training with mustard gas or Lewisite 
was performed at the time and place 
alleged.

2.  Pursuant to 38 C.F.R. § 3.311(a)(1), 
(2)(ii), request radiation dose estimates 
from the Department of Defense based on 
the veteran's documented duty station in 
Sasebo, Japan, and on his allegation of 
duty 10 to 15 miles from Nagasaki.

3.  Review the claim for service 
connection for myelodysplastic syndrome 
due to exposure to mustard gas or to 
ionizing radiation, 38 C.F.R. § 19.26 
(2002), insure complete compliance with 
VCAA, 38 C.F.R. § 3.159 (2002), and issue 
an SOC, 38 C.F.R. §§ 19.29, 19.30 (2002); 
Manlincon v. West, 12 Vet. App. 238 
(1999).  NOTE: the decision on this claim 
may not be announced in an SSOC.  
38 C.F.R. § 19.31(a) (2002).

4.  Readjudicate the claims for service 
connection for chronic conjunctivitis and 
for skin cancer and determine whether 
either may now be allowed.  If neither 
may, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



